Citation Nr: 0721418	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  07-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a compensable evaluation for dermatitis of 
the right lower extremity with onychomycosis of the toenails.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left ear 
hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had honorable active service from May 1973 to May 
1979.  His service from May 1979 to November 1982 was found 
to be under other than honorable conditions.  See the 
September 1992 Administrative decision.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 2005 and July 2006 rating decisions of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's dermatitis of the right lower extremity 
with onychomycosis of the toenails is manifested by 
involvement of one percent of the whole body with no exposed 
surfaces involved; no ulceration, crusting, tissue loss, 
induration, inflexibility, hypo- or hyperpigmentation, 
abnormal texture, or limitation of motion; with no 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required.

2.  The RO denied entitlement to service connection for a 
left ear hearing loss with tinnitus in January 1990, and the 
veteran did not appeal that decision.

3.  Additional evidence submitted since the final decision of 
January 1990 fails to show that the veteran's pre-existing 
left ear hearing loss with tinnitus increased in severity as 
a result of his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
dermatitis of the right lower extremity with onychomycosis of 
the toenails have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.2, 4.2, 4.7, 
Diagnostic Code (DC) 7806 (2006).


2.  Evidence received since the RO denied entitlement to 
service connection for left ear hearing loss with tinnitus in 
January 1990 is not new and material, so that the claim is 
not reopened and the January 1990 decision of the RO remains 
final.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107(a), 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.307, 3.309, 3.385, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May and June 2005 and May 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a September 2006 
SOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal, which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  The VCAA letters provided to the veteran in May 
and July 2005 adequately informed the veteran of the basis 
for the prior denial and provided notice of what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, because the veteran was 
provided with notice of the Dingess provisions in May and 
August 2006.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006). When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pursuant to 38 C.F.R. Part 4, DC 7806 (2006), more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent evaluation.

A 30 percent evaluation requires 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

A 10 percent evaluation requires at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 0 percent evaluation requires less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period. 

B.  New and material evidence to reopen a claim

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Since the request to reopen in this case 
was filed in December 2004, the revised version is for 
application.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and an organic disorder of the nervous system, such as 
tinnitus, becomes manifest to a degree of 10 percent within 
one year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000 or 4000 hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation

The veteran has requested that an increased evaluation be 
assigned to his right lower extremity dermatitis with 
onychomycosis.  He has asserted that he has exudation, 
ulceration, itching, and crusting related to this condition.  
Therefore, he believes that an increased evaluation is 
warranted.

The relevant evidence of record includes VA outpatient 
treatment records developed between 2004 and 2005.  His skin 
was noted to be normal throughout these records.

In May 2006, the veteran was examined by VA.  He stated that 
he had intermittent exudation, ulcer formation, itching, and 
crusting.  He stated that these symptoms would occur monthly.  
He indicated that he had had two attacks over the past year.  
He said that during flare-ups he would have difficulty 
walking due to swelling and inflammation of the legs.  He 
indicated that this condition involved those areas exposed to 
the sun, to include his face, neck and hands.  The objective 
examination noted no scars.  There was onychomycosis and 
tinea pedis present.  He had exfoliation of the skin of the 
toes and toenails.  There was no indication of ulceration, 
crusting, tissue loss, induration, inflexibility, hypo- or 
hyperpigmentation, abnormal texture, or limitation of motion.  
The skin lesions were not on any exposed surfaces, with 
involvement of one percent of the whole body.  These lesions 
were not associated with any systemic disease and did not 
manifest in connection with a nervous condition.  There were 
small macerations between the toes.  His dermatitis was not 
currently active.

After a careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation for the 
veteran's right lower extremity dermatitis with onychomycosis 
has not been established.  There is no objective indication 
of involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  In fact, the 
recent VA examination clearly showed no involvement of any 
exposed areas and of only one percent of the whole body.  
Finally, there is no suggestion that the veteran has 
undergone any intermittent systemic therapy for the treatment 
of his condition.  As a consequence, the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his right lower extremity dermatitis with 
onychomycosis.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In the present case, the veteran has not presented any 
objective evidence which would suggest that his disorder has 
resulted in marked interference with employment; nor has he 
presented evidence that he has been frequently hospitalized 
for the treatment of this condition.  The Board finds no 
exceptional circumstances in this case which would warrant 
referral for consideration of an extraschedular evaluation.

B.  New and material evidence

In January 1990, the claim for entitlement to service 
connection for left ear hearing loss with tinnitus was 
denied.  It was found that this disorder had pre-existed the 
veteran's service, as was established by the notation of a 
left ear hearing loss and constant tinnitus at the time of 
his service entrance examination.  It was found that the 
evidence of record did not support a finding that this 
disorder had progressed beyond its natural rate of 
progression during service.  The veteran did not appeal the 
January 1990 decision, and therefore it is final unless 
reopened.

Following the January 1990 denial, the veteran submitted VA 
treatment records developed between 1989 and 2005.  These 
reflect findings of a left ear hearing loss and tinnitus.

Upon careful review of the evidence of record, the Board 
finds that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, his 
claim is not reopened, and the January 1990 decision by the 
RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had had a left 
hearing loss and tinnitus that had existed prior to service, 
with no objective evidence establishing that it had increased 
in severity during service.  The additional evidence shows 
nothing new to establish that the veteran's preexisting left 
ear hearing loss with tinnitus had increased beyond its 
natural progression during service.  While the veteran may 
believe that such an increase occurred, he is not competent, 
as a layperson, to render such a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, it 
cannot be found that the veteran has presented "new" 
evidence.  

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a left ear hearing loss with tinnitus.  Since 
it has been determined that no new evidence has been 
submitted, no further analysis is needed, for the evidence 
could not be "new and material" if it is not new.  Smith v. 
West, 12 Vet. App. 312 (1999).


ORDER

Entitlement to a compensable evaluation for dermatitis of the 
right lower extremity with onychomycosis of the toenails is 
denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a left ear hearing loss 
with tinnitus, the benefit sought on appeal is denied.




_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


